Proceeding pursuant to article 78 of the CPLR to compel the Commissioner of the New York City Police Department to grant petitioner’s application for a towing car license. By order of the Supreme Court, Queens County, made November 9, 1965 pursuant to statute (CPLR 7804, subd. [g]), the proceeding has been transferred to this court for disposition. Determination confirmed, with $10 costs and disbursements. Petitioner was a licensed operator of a towing ear business from April 2,1957 until December 15, 1960, when his license was revoked for possessing on his premises two radios capable of receiving signals or messages transmitted on frequencies allocated for police use, in violation of subdivision 3 of section F, of the rules and regulations promulgated by the Police Commissioner pursuant to section 436-7.0 of the New York City Administrative Code, relating to the licensing and regulation of towing ears. Petitioner did not then commence any judicial proceeding to review the determination revoking his license. In May, 1961 petitioner applied for a towing ear license and said application was disapproved by the captain of the local precinct of the Police Department. A hearing was held on petitioner’s request, on June 9, 1961 by the Division of Licenses and decision was reserved. No further action was had on that application. Subsequently, on November 18, 1964, petitioner again applied for a towing license. The application was denied by the local precinct commander and, on petitioner’s request, hearings were held on January 19, 1965 and April 6, 1965 before the Division of Licenses. Petitioner’s application was denied. In our opinion, the fact of the prior revocation of a license plus the conduct of petitioner since such revocation warranted the conclusion that a license should not be issued to him in light of section 436-7.0 of the Administrative Code of the City of New York which provides, in pertinent part, as follows: “ § 436-7.0 Licensing and regulation of towing cars.— a. Legislative findings. It is hereby declared and found that the rates and charges imposed for the towing of disabled motor vehicles in the streets of the city is a matter affecting the public interest and consequently should be subject to supervision and administrative control, for the purpose of safeguarding the public against fraud, exorbitant rates and similar abuses.” It cannot be said that the action of the respondents is tantamount to an arbitrary or capricious abuse of discretion.
Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.